Citation Nr: 1038471	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot 
wound to the groin area.

2.  Entitlement to service connection residuals of a gunshot 
wound to the right scapula region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman



INTRODUCTION

The Veteran had active service from September 2001 to August 
2002.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran's residuals of pre-service gunshot wounds to the 
groin and right scapular areas worsened as a result of his active 
military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for aggravation of 
residuals of a gunshot wound to the groin area have been met.  38 
U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2010).

2.  The criteria for service connection for aggravation of 
residuals of a gunshot wound to the right scapular area have been 
met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks compensation for aggravation of residuals of 
gunshot wounds (GSWs) that were incurred prior to military 
service in 1997, when he was 16 years old.  He claims that his 
active service worsened his residuals of the groin and right 
scapular areas.



Legal Criteria

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R.       § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A.     § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  In this case, the Veteran's GSWs 
and residuals of the groin and scapular areas were noted on his 
entrance examination report, therefore, he is not presumed sound 
with regard to these disabilities.

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The Veteran has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-
03 (July 16, 2003); 38 U.S.C.A.          § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Further, the usual effects of medical and 
surgical treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will not 
be considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Factual Background

As noted above, the Veteran's enlistment examination, dated in 
September 2001, shows that the Veteran suffered a GSW to the 
scapular and groin areas prior to enlistment.  One page of the 
enlistment examination appears to indicate that only the left 
scrotum and left shoulder were injured; however, another page of 
the enlistment examination indicates that the Veteran's left 
testicle and right scapular region were also injured.  The 
medical records from the Veteran's pre-service injury in 1997 
clearly state that left testicle and right scapular region were 
injured.

Service treatment records (STRs) show that the Veteran complained 
of worsening pain in the groin area and that the pain was 
aggravated by normal work routines, including heavy lifting and 
prolonged walking.  Specifically, in May 2002, due to increasing 
pain in the groin area, the Veteran had surgery to remove some of 
the buckshot pellets from his perineal area.  Other May 2002 STRs 
show that the Veteran was treated for right arm pain and periods 
of weakness in the right upper extremity, secondary to his pre-
service GSW to the right shoulder.  The Veteran was treated using 
an arm sling and pain medication.

A July 2002 STR states that the Veteran suffered a GSW to the 
groin five years earlier but that he recovered well enough to 
enter military service.  In early 2002, the Veteran started 
having groin pain and underwent surgery in May to remove more 
buckshot pellets from the area; however, he continued to have 
intermittent groin pain after surgery.  The record notes that the 
Veteran's pain initially occurred only with heavy lifting but 
later began to occur with prolonged walking.  The pain 
occasionally woke the Veteran at night.  The assessment was groin 
pain secondary to GSW and possibly to aggravation from walking 
and lifting.

In December 2002, the Social Security Administration (SSA) 
ordered an examination to determine the impact of the Veteran's 
GSW residuals on his ability to work.  During the examination, 
the Veteran reported that his pain had progressively worsened 
since the initial GSWs and that about 50 pellets remained inside 
the scrotal area.  He reported that the pellets irritate the 
testicle and cause pain and tenderness to the point that he 
cannot touch the area.  He stated that the pellets also cause 
pain to the low back.  The physical examination of the shoulders 
revealed no deformities and normal range of motion.  The 
diagnosis showed foreign bodies in the right shoulder and genital 
areas and noted chronic pain of the scrotum and low back.

A letter dated in November 2002 from the Veteran's private 
physician, Dr. L.T., indicates that Dr. L.T. treated the Veteran 
in 1997 for his GSWs and that the Veteran made excellent progress 
as of February 1998.  Dr. L.T. was unaware of any limitations 
related to the Veteran's right scapula but noted that the Veteran 
would likely suffer long term sexual dysfunction.

Additional records dated after service show continued complaints 
of pain in the groin and scapular areas.  In February 2005, the 
Veteran was afforded a VA examination.  The examiner reviewed the 
claims file and provided a summary of the Veteran's pre-service 
GSWs and his complaints and treatment, including surgery, during 
service.  The examiner said that the Veteran's GSW residuals in 
the groin area have progressively worsened since onset but that 
the current residuals were not caused by or the result of active 
service.  He stated that the GSW caused severe injuries to 
different body systems and that pain may be expected at times 
following this trauma; however, military service is not 
responsible for the residual pain.  Regarding the GSW to the 
shoulder, the examiner noted that the shoulder was surgically 
repaired following the GSW.  The physical examination revealed no 
significant shoulder condition and the examiner opined that 
military service did not aggravate the residuals of a GSW to the 
shoulder.  The examiner also evaluated the Veteran's back and 
said that the GSW residuals were not aggravated by active service 
as there was no significant evidence of a severe injury that 
would have affected the condition.

Analysis

Based upon a review of the evidence, the Board finds that the 
Veteran's GSWs to the groin and scapular areas were aggravated by 
service.  As the letter from Dr. L.T. states, the Veteran had 
recovered well from his pre-service GSW injuries by February 1998 
and was expected to suffer long term sexual dysfunction but not 
expected to have any limitations related to the GSW to the right 
scapula.  In September 2001, the Veteran disclosed his GSWs to 
the military and was found fit for service.  As shown by the 
STRs, the Veteran's residuals from his GSWs increased in severity 
and led to the May 2002 surgery to remove additional pellets from 
the groin area.  STRs also note that the Veteran's conditions 
were aggravated by heavy lifting and prolonged walking.  STRs 
show pain and weakness in the right upper extremity as residuals 
of the scapular GSW and that he was treated with medications and 
a sling.  Because the Veteran's STRs show an increase in severity 
of the pre-service GSW residuals, the presumption of aggravation 
attaches to the claim.

To rebut the presumption of aggravation, VA must show clear and 
unmistakable evidence that the GSW residuals did not worsen as a 
result of service.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).  

In light of the "clear and unmistakable" standard, the Board 
finds that the February 2005 VA examination report does not rise 
to the level necessary to rebut the presumption of aggravation.  
The examiner's opinion is not fully supported by a detailed 
rationale addressing the Veteran's condition prior to service, 
during service, and subsequent to service and why the worsening 
of the condition during service was or was not the natural 
progression of the disability.  Simply, the examiner's opinion 
lacks the specificity necessary to rebut the presumption of 
aggravation.

Accordingly, the Board finds that the preponderance of the 
evidence supports the Veteran's claims for service connection 
based upon aggravation of his GSWs and residuals to the groin and 
scapular area.  The appeal is granted.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  


ORDER

Service connection for aggravation of residuals of a gunshot 
wound to the left scrotum is granted.

Service connection for aggravation of residuals of a gunshot 
wound to the right scapular area is granted.




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


